Title: From Benjamin Franklin to Richard Partridge, 25 October 1755
From: Franklin, Benjamin
To: Partridge, Richard


Sir
Philada. Oct. 25. 1755
The above is a Copy of mine per Capt. Joy. Since which the new Assembly met, and chose you and Mr. Charles their Agents for the ensuing Year. The Governor offer’d nothing to the House: but they hearing occasionally that he had received some Letters of Importance relating to Indian Affairs, sent a particular Message to enquire if he had any thing of Consequence, particularly of that kind, to lay before them; and he answered that he had not. Nor did he communicate the Letters receiv’d during the preceding Session from Boston, requesting more Provisions. The House adjourned to the first of December.

In pursuance of the Vote in the September Session, a considerable Sum is subscribed here for the Supply of the Troops who are to be during the Winter on the Frontiers of N York &c. with warm Wastecoats, Stockings and Mittens as well as with Provisions; which will be speedily forwarded.
We have this Day the bad News that the Enemy have last Week surpriz’d and cut off eight Families in this Province: 13 grown Persons were killed and scalped, and 12 Children carried away. They were new Settlers at a Place called Penn’s Creek near Shamokin. This is a natural Consequence of the loose manner of Settling in these Colonies, picking here and there a good Piece of Land, and sitting down at such a distance from each other, as that a few Indians may destroy a Number of Familys one after the other, without their being even alarm’d or able to afford one another any Assistance.
The People on the Frontiers having petitioned for Arms and Ammunition for their Defence, 600 good Arms have been purchased and sent up by the Committee of Assembly with suitable Ammunition; to supply such as are without and unable to buy for themselves. And could our Bill for giving[?] £50,000 have been obtained, a great deal more might have been done for the Security of the Country in the military way, as the Disposition of the Money was by the Bill put into such Hands as have no Scruples on that head.
I hear that a Party Petition to the King against the Assembly is privately handed about to get Hands, and is to be sent over in this Ship; but I have not had a Sight of it, and can say nothing certain of the Contents. I hope the ensuing Parliament will establish an Union of the Colonies for their common Defence, which will extinguish all these uncomfortable Disputes. I am Sir, Your humble Servant
B F.
Mr. PatridgePer Budden

